t c memo united_states tax_court marc eric vidmar petitioner v commissioner of internal revenue respondent docket no filed date marc eric vidmar pro_se john m tkacik jr for respondent memorandum findings_of_fact and opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's federal income taxes for the taxable years and in the amounts of dollar_figure and dollar_figure respectively the issues for decision are as follows whether petitioner is entitled to a dependency_exemption for apollonia shaia johnson we hold that he is whether petitioner is entitled to head-of-household filing_status we hold that he is whether petitioner is entitled to the earned_income_credit in the amounts claimed by petitioner we hold that he is findings_of_fact some of the facts have been stipulated and they are so found petitioner resided in cleveland heights ohio at the time that his petition was filed with the court petitioner was not married during the years in issue he is the father of apollonia shaia johnson apollonia apollonia was born in date petitioner and apollonia's mother jacqueline johnson jacqueline have never been married to each other petitioner and jacqueline lived together from sometime before apollonia's birth in to in jacqueline moved to california taking apollonia with her however sometime in jacqueline sent apollonia to live with petitioner apollonia has been living with petitioner since that time throughout the years in issue petitioner provided all financial support for apollonia on his income_tax returns for and petitioner reported gross_income in the amounts of dollar_figure and dollar_figure respectively for both years in issue petitioner claimed a dependency_exemption for apollonia and head-of--household filing_status in addition petitioner claimed the earned_income_credit in the amounts of dollar_figure and dollar_figure for and respectively in this regard petitioner attached schedule eic to his return for each year indicating thereon that he was basing his claim for the credit on apollonia in the notice_of_deficiency respondent disallowed the dependency_exemption claimed by petitioner for apollonia for both years in issue respondent also determined that petitioner was not entitled to head-of-household filing_status rather respondent determined that petitioner's filing_status was that of a single individual finally respondent determined that petitioner was only entitled to an earned_income_credit in the amount of dollar_figure for and that petitioner was not entitled to any earned_income_credit for opinion we begin with the dependency_exemption issue a taxpayer is allowed as a deduction an exemption for each gualifying dependent see sec_151 a dependent is defined as an individual who is either related to the taxpayer in one of the ways enumerated in sec_152 a through or is a member of the taxpayer's household and who receives over half of his or her support from the taxpayer see sec_152 a son or a daughter of a taxpayer may qualify as a dependent see sec_152 as we have found petitioner provided all of the support for his daughter apollonia during the years in issue and is therefore entitled to a dependency_exemption for her for each of those years we now turn to the filing_status issue in order to qualify for head-of-household filing_status petitioner must satisfy the requirements of sec_2 pursuant to that section and as relevant herein an individual gualifies as a head_of_household if the individual is not married at the close of the taxable_year and maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of a son or daughter of the taxpayer see sec_2 a a taxpayer is considered as maintaining a household only if over half of the cost of maintaining the household during the taxable_year is furnished by the taxpayer see sec_2 petitioner was not married at the close of either or further petitioner furnished all of the cost of maintaining the requisite household for his daughter apollonia petitioner therefore qualifies for head-of-household filing_status for both years in issue finally we turn to the earned_income_credit issue in the case of an eligible_individual sec_32 allows an earned_income_credit against the individual's income_tax_liability as relevant herein an eligible_individual is defined as an individual who has a qualifying_child for the taxable_year sec_32 a respondent claims that during the years in issue apollonia was not a qualifying_child we disagree apollonia qualifies as a qualifying_child pursuant to the requirements set forth in sec_32 a through iii in this regard apollonia is petitioner's daughter and satisfies the relationship_test see sec_32 a b further apollonia resided with petitioner throughout the years in issue and satisfies the residency test see sec_32 a finally apollonia was under years of age during both years in issue and satisfies the age_test see sec_32 a c i in view of the foregoing petitioner is entitled to the earned_income_credit based on one qualifying_child as claimed on his returns for the years in issue to reflect our disposition of the disputed issues decision will be entered for petitioner
